 
Exhibit 10.6

 
CANADIAN PLEDGE AND SECURITY AGREEMENT
 


This PLEDGE AND SECURITY AGREEMENT (this “Agreement”) is entered into effective
as of this 3rd day of June, 2011, by and between SB Group Holdings, Inc., a
Delaware corporation (the “Pledgor”), and Stratum Holdings, Inc., a Nevada
corporation (“Pledgee”).   Pledgor and Pledgee are each a “party” and together
are “parties” to this Agreement.


RECITALS


A.           Pledgor, Pledgee and 1607920 Alberta Ltd., a corporation organized
and existing under the laws of Alberta, Canada (the “Canadian Purchaser”), are
parties to that certain Stock Purchase Agreement, dated June 3, 2011 (the “Stock
Purchase Agreement”), pursuant to which the Canadian Purchaser purchased all of
the issued and outstanding capital stock of Decca Consulting Ltd., a corporation
organized and existing under the laws of Alberta, Canada (the “Company”);


B.           Immediately following the consummation of such transaction, the
Canadian Purchaser will amalgamate with and into the Company, and as a result of
such amalgamation the obligations of the Canadian Purchaser under the Stock
Purchase Agreement for the payment of all amounts due under the Notes (as
defined below) will be transferred to the Company by operation of law, and the
Company will become a wholly owned subsidiary of Pledgor;


C.           As part of the purchase price for the Stock, the Canadian Purchaser
has delivered the following promissory notes, dated of even date herewith (the
“Notes”), to the Pledgee:


 
1.
The Canadian Note payable to Pledgee in the original principal amount of U.S.
$1,318,125.00.



 
2.
The Canadian Receivables Note payable to Pledgee in the original principal
amount of U.S. $1,710,000.00, as may be adjusted in accordance with the terms of
the Stock Purchase Agreement.



Promptly following the consummation of such transaction, the Canadian Purchaser
will amalgamate with and into the Company, and as a result of such amalgamation
the obligations of the Canadian Purchaser under Canadian Note and the Canadian
Receivables Notes will be transferred to the Company by operation of law.  The
Company will promptly issue new notes to the Payee in replacement of the
Canadian Purchaser's Notes.


D.           As part of the consideration of Pledgee accepting the Notes (as
opposed to cash or other consideration) under the Stock Purchase Agreement,
Pledgor desires to pledge and deliver to Pledgee the Stock as security for the
Notes and other obligations hereafter identified.


AGREEMENT


NOW, THEREFORE, to induce Pledgee to accept the Notes, and as security for
Pledgor’s obligations under the Notes and any other obligations or liabilities
of Pledgor under this Agreement (this Agreement and the Notes, the “Loan
Documents” and the obligations and liabilities of Pledgor under the Loan
Documents are collectively referred to herein as the “Secured Indebtedness”),
and for other good and valuable consideration, the parties agree as follows:

 
1

--------------------------------------------------------------------------------

 



1.         Pledge of Common Stock.  Pledgor hereby grants to Pledgee a security
interest in, and pledges to Pledgee, 100% of the stock of the Canadian Purchaser
and, after the amalgamation described above, the Company (collectively, the
“Stock”) and hereby assigns, transfers and sets over to Pledgee all of Pledgor’s
right, title and interest in and to the Stock, to be held by Pledgee as security
for the Secured Indebtedness and further upon the terms and conditions set forth
in this Agreement.


2.         Pledge of Additional Common Stock.  If Pledgor shall, at any time
after the date hereof, acquire, by purchase, dividend or otherwise, any
additional shares of capital stock of whatever class or description of either of
the Canadian Purchaser or the Company, or any other securities or other
instruments convertible or exchangeable for any such additional shares or any
rights in participations of profits, options or warrants or any other
contractual rights relating to any participation in the Canadian Purchaser or
the Company (collectively, the “Additional Stock”), Pledgor shall be deemed to
have pledged to Pledgee the Additional Stock pursuant to this
Agreement.  Pledgor hereby grants a security interest in and assigns, transfers
and sets over to Pledgee all of Pledgors' right, title and interest in and to
the Additional Stock and such certificates, instruments, documents and contracts
evidencing the same as security for the Secured Indebtedness.  The Stock, the
Additional Stock and any shares of capital stock or other securities of the
Canadian Purchaser or the Company issued in exchange therefore or replacement
thereof are hereafter called the “Pledged Securities”.  Pledgor hereby further
assigns transfers, sets over and grants to Pledgee a security interest in and to
all proceeds of the Pledged Securities.


3.         Representations, Warranties and Covenants.   Pledgor represents,
warrants and covenants that:


(a)           So long as the Secured Indebtedness or any part thereof remains
unpaid, Pledgor covenants and agrees that Pledgor shall furnish to Pledgee such
stock powers, consents, security agreements and other instruments as may be
required by Pledgee to evidence its interest in the Pledged Securities and to
assure the transferability of the Pledged Securities;


(b)           If the validity or the priority of this Agreement or of any right,
title, security or other interest created or evidenced hereby or of any right,
title, security interest or other interest of Pledgor in and to the Pledged
Securities shall be attached, endangered or questioned or if any legal
proceedings are instituted against Pledgor with respect thereto, Pledgor will
give prompt notice thereof to Pledgee.


4.          Restrictions on Disposition of the Pledged Securities of
Pledgor.  Pledgor will not, directly or indirectly, sell, assign, transfer,
mortgage, pledge, hypothecate or otherwise dispose of the Pledged Securities or
any interest therein, or create, assume or permit any lien or encumbrance of any
kind whatsoever to exist with respect thereto, without the express written
consent of Pledgee.


5.            Voting. Unless and until an Event of Default shall have occurred
and be continuing, Pledgor shall have the right to vote the Pledged Securities
and to otherwise act with respect thereto.  All right to vote shall, without
further action by any party, cease if an Event of Default shall occur.
 
6.                   Dividends and other Distributions.  Pledgor agrees that it
shall not cause or allow the Company to declare a dividend or make a
distribution of its Stock, subdivide its outstanding Stock, combine its
outstanding Stock into a smaller number of shares, or issue by reclassification
of its Stock (including any such reclassification in connection with a
consolidation or merger in which the Company is the continuing entity) any
securities of its capital ownership that would in any way reduce the percentage
ownership interest of the Pledged Securities in the Company or otherwise dilute
such ownership interest.

 
2

--------------------------------------------------------------------------------

 





7.                   Remedies.  If Pledgor defaults on any of the Notes or any
of the Secured Indebtedness,  or defaults upon any obligations hereunder and
such breach or default is not cured after thirty (30) days following the
delivery of written notice of such default to Pledgor (each an “Event of
Default”), then upon written notice to Pledgor that Pledgee intends to exercise
rights and/or remedies under this Agreement and/or any other Loan Document,
Pledgee shall be entitled to exercise all of the rights, powers and remedies
conveyed by this Agreement or the Notes and all rights, powers and remedies now
or hereafter existing at law or in equity or by statute or otherwise for the
protection and enforcement of its rights with respect to the Pledged Securities,
and Pledgee shall be entitled, without limitation:


(a)           to transfer all or any part of the Pledged Securities into
Pledgee’s name or the names of its nominees and to cause new certificates or
instruments to be issued in the names of such transferees;


(b)            to vote all or any part of the Pledged Securities, whether or not
transferred into the name of Pledgee or nominees, and to give all consents,
waivers and ratifications with respect to the Pledged Securities and otherwise
act with respect thereto as though it were the outright owner thereof, Pledgor
hereby irrevocably constituting and appointing Pledgee the proxy and
attorney-in-fact of Pledgor, with full power of substitution to do so, and


(c)                  at any time or from time to time to sell, assign and
deliver, or grant options to purchase, all or any part of the Pledged
Securities, or any interest therein, at any public or private sale, without
demand or performance, advertisement or notice of intention to sell or of the
time or place of sale or adjournment thereof or otherwise, other than written
notice to Pledgor of same, for cash, on credit or for other property, for
immediate or future delivery without any assumption of credit risk, for such
reasonable price or prices and on such terms as Pledgee in its absolute
discretion may determine.  Pledgor hereby waives demand, advertisement and
notice, other than to Pledgor of Pledgee’s intention to sell and the time and
place of the sale;


(d)                  To have and exercise all the rights of a secured party
after default under the Uniform Commercial Code of Texas and in conjunction
with, in addition to or in substitution for those rights and remedies and the
rights and remedies provided for herein:


(i)           Written notice mailed to Pledgor as provided herein five (5) days
prior to the date of public sale of the Pledged Securities or prior to the date
after which private sale of the Pledged Securities will be made shall constitute
reasonable  notice; and


(ii)                      It shall not be necessary that the Pledged Securities
or any part thereof be present at the location of such sale; and


(iii)           Prior to the application of proceeds of the disposition of the
Pledged Securities to the Secured Indebtedness, such proceeds shall be applied
to the reasonable expenses of retaking, holding, preparing for sale, selling,
and the attorney’s fees and legal expenses incurred by Pledgee; and

 
3

--------------------------------------------------------------------------------

 



(iv)           The sale by Pledgee of less than the whole  of the Pledged
Securities shall not exhaust the rights of Pledgee hereunder and Pledgee is
specifically empowered to make successive sales hereunder until the whole of the
Pledged Securities shall be sold,  and if the proceeds of such sale of less than
the whole of the Pledged Securities shall be less than the aggregate of the
Secured Indebtedness, this Agreement and the security interest created hereby
shall remain in full force and effect as to the unsold portion of the Pledged
Securities as though no sale had been made; and


(v)                      The holder of the Secured Indebtedness or any part
thereof on which payment or performance is delinquent shall have the option to
proceed with  foreclosure in satisfaction of such delinquent payment or
performance either through judicial proceedings or by proceeding as if under a
full foreclosure, conducting the sale as herein provided without declaring the
entire Secured Indebtedness due, and if sale is made because of a default upon
an installment or other performance due under the Secured Indebtedness, such
sale may be made subject to the unmatured part of the Secured Indebtedness, but
as to such unmatured part this Agreement shall remain in full force and effect
as though no sale had been under the provisions of this subparagraph.  Several
sales may be made hereunder without exhausting the right of sale for any
unmatured part of the Secured Indebtedness; and


(vi)           In the event any sale hereunder is not completed or is defective
in the opinion of Pledgee, such sale shall not exhaust the rights of Pledgee
hereunder and Pledgee shall have the right to cause a subsequent sale or sales
to be made hereunder; and


(vii)           any and all statements of fact or other recitals made in any
bill of sale or assignment or other instrument evidencing any foreclosure sale
hereunder as to nonpayment of the Secured Indebtedness or as to the occurrence
of any default, or as to Pledgee having declared all of such indebtedness to be
due and payable, or as to notice of time, place and terms of sale and the
properties to be sold having been duly given, or as to any other act or thing
having been duly done by Pledgee, shall be taken as prima facie evidence of the
truth of the facts so stated and recited; and


(viii)           Pledgee may appoint or delegate any one or more persons as
agent to perform any act or acts necessary or incident to any sale held by
Pledgee including the sending of notices and the conduct of sale.


(e)             To resort to any security given by this Agreement or to any
other security now existing or hereafter given to secure the payment of the
Secured Indebtedness in whole or in part and in such portions and in such order
as may seem best to Pledgee in its sole discretion, and any such action shall
not be considered as a waiver of any of the rights, benefits or security
interests evidenced by this Agreement.

 
4

--------------------------------------------------------------------------------

 



To the full extent Pledgor may do so, Pledgor agrees that Pledgor will not at
any time insist upon, plead, claim or take the benefit or advantage of any law
now or hereafter in force providing for any appraisement, valuation, stay,
extension or redemption with respect to the Pledged Securities and Pledgor for
Pledgor’s heirs, devisees, personal representatives, receivers, trustees,
successors and assigns and for any and all person ever claiming any interest in
the Pledged Securities, to the extent permitted by law, hereby waives and
releases all rights of redemption, valuation, appraisement, stay of execution,
notice of intention to mature or declare due the whole of the Secured
Indebtedness, notice of election to mature or declare due the whole of the
Secured Indebtedness and all rights to a marshalling of the assets of Pledgor,
including the Pledged Securities or proceeds thereof, or to a sale in inverse
order of alienation in the event of foreclosure of the security interest hereby
created.


8.             Application of Proceeds by Pledgee.  All proceeds collected upon
any sale of the Pledged Securities or part thereof hereunder, together with all
other cash received by Pledgee hereunder, shall be applied as follows:


 
(a)
First:  to the payment of all reasonable costs and expenses of retaking,
holding, preparing for sale, selling and to reasonable attorney’s fees and legal
expenses incurred by Pledgee;



 
(b)
Second: to the satisfaction of any indebtedness under the Canadian Receivables
Note secured by this Agreement, including without limitation, the Secured
Indebtedness, Pledgor to remain liable for any deficiency;



 
(c)
Third: to the satisfaction of any indebtedness under the Canadian Note secured
by this Agreement, including without limitation, the Secured Indebtedness,
Pledgor to remain liable for any deficiency;



 
(d)
Fourth:
the balance, if any, to Pledgor.



9.       Pledgor’s Obligations Absolute. The obligations of Pledgor under this
Agreement shall be absolute and unconditional and shall remain in full force and
effect without regard to, and shall not be released, suspended, discharged,
terminated or otherwise affected by, any circumstance or occurrence whatsoever,
including, without limitation:  (a) any renewal, extension, amendment or
modification of or addition or supplement to or deletion from the application
provisions of any of the Notes, any other Loan Documents or with respect to any
of the Secured Indebtedness, or any assignment or transfer of any interest
thereon; (b) any waiver, consent, extension, or other action or inaction under
or with respect to any Secured Indebtedness to Pledgee or any exercise or
non-exercise of any right, remedy, power or privilege under or with respect
thereto or with respect to this Agreement or any other Loan Document; (c) any
furnishing of additional security to Pledgee or any release of security or
guaranty by Pledgee; (d) any bankruptcy, insolvency, reorganization,
dissolution, liquidation or other like proceeding relating to Pledgor, or any
action taken with respect to this Agreement by any trustee or receiver, or by
any court, in any such proceeding; (e) release of any party liable either
directly or indirectly for the Secured Indebtedness or any part thereof or for
any covenant herein or in any other Loan  Document; or (f) any other
circumstances that might otherwise constitute a defense available to, or a
discharge of, Pledgor with respect to the performance of its obligations under
this Agreement.  Without notice to or consent of Pledgor, and without impairment
of the lien and security interest and other rights created by this Agreement,
Pledgee may accept from Pledgor, or from any other person or persons, additional
security for the Secured Indebtedness to Pledgee.

 
5

--------------------------------------------------------------------------------

 



10.             Non-Public Sale.  If at any time when Pledgee shall elect to
exercise its right to sell all or any of the Pledged Securities pursuant to
Section 7 of this Agreement, the Pledged Securities, or the part thereof to be
sold, Pledgee may, in its sole and absolute discretion, sell the Pledged
Securities or part thereof by private sale in such manner and under such
circumstances as Pledgee may deem necessary or advisable in order that such sale
may be effected legally without applicable registration.  Without limiting the
generality  of the foregoing, Pledgee, in its sole and absolute discretion (a)
may proceed to make the private sale notwithstanding that a registration
statement for the purpose of registering the Pledged Securities shall have been
filed under the Securities Acts, (b) may approach and negotiate with as few as
one possible purchaser to effect the sale and (c) may restrict the sale to a
purchaser who will represent and agree that such purchaser is purchasing for its
own account, for investment, and not with a view to the distribution or sale of
the Pledged Securities and who will satisfy other conditions that at the time
are or may be required for a lawful non-public sale or are reasonably requested
by Pledgee.  Any sale complying with the foregoing shall be deemed to have been
conducted in a commercially reasonable manner, but the foregoing shall not be
considered minimum requirements for a commercially reasonable sale.  In the
event of any non-public sale, Pledgee shall incur no responsibility or liability
for selling all or any part of the Pledged securities at a price that Pledgee
may in good faith deem reasonable under the circumstances, notwithstanding that
a substantially higher price might be realized if the sale were deferred until
after registration as aforesaid.


11.                 Costs and Expenses.  Pledgor will  upon demand pay to
Pledgee the amount of any and all reasonable expenses incurred by Pledgee in
administering this Agreement, including, without limitation, the reasonable
expenses of Pledgee’s counsel that Pledgee may incur in connection with (a) the
realization upon the Pledged Securities (b) the failure by Pledgor to perform or
observe any of the provisions hereof or (c) the successful defense of any
counterclaim, cross-claim or other cause of action asserted by Pledgor in
connection with this Agreement.


12.                 Remedies Cumulative.  Each right, power and remedy of
Pledgee provided for in this Agreement, any Note, and any of the other Loan
Documents, now or hereafter existing at law, in equity and by statute or
otherwise, shall be cumulative and concurrent and shall be in addition to every
other such right, power and remedy.  The exercise by Pledgee of any one or more
of such rights, powers or remedies shall not preclude the simultaneous or later
exercise of all such other rights, powers or remedies.  No failure or delay on
the part of Pledgee to exercise any right, power or remedy shall operate as a
waiver thereof.


13.                 Reasonable Care.  Pledgee shall be deemed to have exercised
reasonable care in the custody and preservation of the Pledged Securities in
their possession if the Pledged Securities are accorded treatment substantially
equal to that which Pledgee accords their own property, it being understood that
Pledgee shall not have responsibility for taking any necessary steps to preserve
rights against any parties with respect to the Pledged Securities.  Pledgee
shall not be responsible in any way for any depreciation in the value of the
Pledged Securities.


14.                 Further Assurances.  Pledgor, at its sole cost and expense,
will duly execute, acknowledge and deliver all instruments and take all action
as Pledgee from time to time may request in order to further effectuate the
intent and purpose of this Agreement.

 
6

--------------------------------------------------------------------------------

 



15.                 Termination.  Upon receipt by Pledgee of payment in full of
all Secured Indebtedness, this Agreement shall terminate, and Pledgee, at the
request and expense of Pledgor, will execute and deliver to Pledgor a proper
instrument acknowledging the satisfaction and termination of this Agreement, and
will duly assign, transfer and deliver to Pledgor the Pledged Securities or
portion thereof then in their possession that have not been theretofore sold or
otherwise applied or released pursuant to this Agreement.


16.                 Notices.  All notices and other communications under this
Agreement shall be in writing and either (a) delivered against a receipt
therefore; (b) mailed by registered or certified mail, return receipt requested,
or (c) sent by telecopy, in each case addressed as follows:



 
(a)
  If to Pledgor, to:
SB Group Holdings, Inc.
     
3820 State Street
     
Santa Barbara, CA  93105
     
Attn:  Grant Haws
     
Telephone:  (805) 882-2200
     
Facsimile:  (805) 898-7114
         
(b)
 If to Pledgee, to:
Stratum Holdings, Inc.
     
Three Riverway, Suite 1590
     
Houston, Texas 77056
     
Attn.: Chief Executive Officer
     
Telephone: (713) 479-7075
     
Facsimile: (713) 479-7080
           
With a copy to:
               
Haynes and Boone, LLP
     
One Houston Center
     
1221 McKinney Street, Suite 2100
     
Houston, Texas 77010
     
Attn: Bryce D. Linsenmayer, Esq.
     
Telephone: (713) 547-2007
     
Facsimile: (713) 236-5540

 
 

 
7

--------------------------------------------------------------------------------

 



17.                 Provisions Subject to Applicable Law.  All rights, powers
and remedies provided herein may be exercised only to the extent that the
exercise thereof does not violate any applicable provisions of law and are
intended to be limited to the extent necessary so that they will not render this
Agreement invalid or unenforceable.  If any term of this Agreement shall be held
to be invalid, illegal or unenforceable, the remainder of this Agreement and the
validity of the other terms of this Agreement shall be in no way be affected
thereby.  THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF TEXAS,
AND IS PERFORMABLE IN HARRIS COUNTY, TEXAS.


18.                 Miscellaneous.  This Agreement shall be binding upon Pledgor
and its successors and assigns and shall inure to the benefit of and be
enforceable by Pledgee and its successors and assigns.  Neither this Agreement
nor any provision hereof may be changed, waived, discharged or terminated
orally, but only by an instrument in writing signed by the party against which
enforcement of the change, waiver, discharge or termination is sought.  The
headings in this Agreement are for purposes of reference only and shall not
limit or define the meaning hereof.  This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, but all of
which shall constitute one and the same instrument.  A carbon, photographic or
other reproduction of this Agreement or of any financing statement relating to
this Agreement shall be sufficient as a financing statement.  If any part of the
Secured Indebtedness cannot be lawfully secured by this Agreement, or if any
part of the Pledged Securities cannot be lawfully subject to the security
interest hereof to the full extent of such Secured Indebtedness, then all
payments made shall be applied on the Secured Indebtedness first in discharge of
that portion thereof which is not secured by this Agreement.   For the purposes
of the Texas Uniform Commercial Code and other applicable law, Pledgor shall be
the “Debtor” and Pledgee shall be the “Secured Party”.


19.                  Benefits.  Pledgor does hereby acknowledge that it has
investigated fully the benefits and advantages that it will receive from the
execution of this Agreement and Pledgor does hereby acknowledge, warrant and
represent that its officers have found that a direct or indirect benefit will
accrue to Pledgor by reason of its execution of this Agreement in favor of
Pledgee.  Pledgor further acknowledges that but for Pledgor’s agreement to
execute this Agreement and the Notes executed by the Pledgor, Pledgee would not
have accepted the Notes as payment for the Stock.


20.                 Representation of Parties.  Each of the parties signing
below represents and warrants to the other that such party has the power and
authority to execute this Agreement.


(SIGNATURE PAGE FOLLOWS)
 

 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the day and year first written above and effective as of the date first written
above.



 
PLEDGOR:
     
SB GROUP HOLDINGS, INC.
         
By:      /s/  Robert Olson                                
 
Name:  Robert Olson
 
Title:    Secretary
         
PLEDGEE:
     
STRATUM HOLDINGS, INC.
         
By:      /s/  D. Hughes Watler, Jr.
 
Name:  D. Hughes Watler, Jr.
 
Title:    Chief Financial Officer





9
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------
